Order reversed, with twenty dollars costs and disbursements, and motion to vacate judgment and for leave to the defendant to answer granted, with ten dollars costs, upon the ground that the appointment in the State of Delaware of receivers of the corporation vested with title to the corporate assets, constituted an ouster of corporate management. Service of process on the secretary of the corporation after the appointment of the receivers was, therefore, not service upon the corporation. (Gaboury v. Central Vermont R. Co., 250 N. Y. 233.) Present—Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.